 In the Matter Of MILWAUKEE WELDED PRODUCTS, INC.ClcdINTERNA-TIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRONWORKERS,LOCAL 471, A. F. of L.Case No. 13-R4,,028.-Decided March 8, 194w1Messrs. August C. Backus, Jr.,andJohn Weiler,of Milwaukee, Wis.,for the Company.Mr. C. J. Mathias,of Milwaukee, Wis., andMr. William Wachall,of West Allis, Wis., for the Iron Workers.Mr. Roman H. Pitz,of Milwaukee, Wis., andMr. Joseph Wojcih,ofWaukesha, Wis., for the Weldors.Mr. Max M. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSbSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Bridge,Structural and Ornamental Iron Workers, Local 471, affiliated withAmerican Federation of Labor, herein called the Iron Workers, alleg-ing that a question affecting commerce had arisen concerning the repre-sentation of employees of Milwaukee Welded Products, Inc, WestAllis,Wisconsin, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Bernard Cushman, Trial Examiner. Said hearing was heldatMilwaukee, Wisconsin, on December 7, 1943.At the hearing theTrial Examiner granted a motion of Wisconsin Welders Associationof Milwaukee County, Local 67, affiliated with the United BrotherhoodofWeldors, Cutters and Helpers of America, herein called the Wel-dors, to intervene.The Company, the Iron Workers, and the Weldors.appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file.briefs with the Board.55 N. L R. B., No. 58.321578129-44-vol. 55--22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, theBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMilwaukee Welded Products, Inc., a Wisconsin corporation, is en-gaged in the fabrication of steel products, such as hydraulic hoists,water tanks, and underground tanks, at West Allis, Wisconsin. In themanufacture of its products the Company uses finished steel plates andsheets, approximately 90 percent of which is purchased by the Com-pany and shipped to the plant from points outside the State of Wis-consin.The value of such materials so purchased during the year1942 was approximately $72,000.The sales of the Company duringthe same period amounted in value to approximately $200,000, ofwhich approximately 5 percent was sold and shipped to points outsidethe State of Wisconsin.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Bridge, Structuraland OrnamentalIron Workers, Local 471, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.WisconsinWelders Association of Milwaukee County, Local 67,affiliatedwith the United Brotherhood of Weldors, Cutters andHelpers of America,is a labor organization admittingto membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 12, 1943, a collective bargaining contract was entered intobetween the Company and the Weldors for a period of 1 year coveringthe welders,cutters, and their helpers in the Company's employ. Fiveor six days later, the parties agreed upon the terms of a new contractfor a term of 1 year fromAugust 1,1943, to supersede the first, whichdiffered from the earlier instrument in that it established new wagerates and certain objective standards of proficiency for the classifica-tion and wages of welders.'On July 28,1943, the Iron Workers' The witnesses referredto this contractas an amendment or clarification of the contractof July 12,1943.Assumingarguendothat the second instrument is only a modification ofthe first, that factper sewould notrender that contract effective as a bar to this pro-ceeding.SeeMatter ofPhtiladelph,a Dairy Products Co., Inc.,36 N.L. It. B.737; Matterof Bucyrus-Erie Co,41 N L R. B 939 MILWAUKEE WELDED PRODUCTS, INC.323notified the Company that it represented a majority of the Company'semployees, including welders, cutters and their helpers, and requestedrecognition as the exclusive bargaining representative of these em-ployees.The Company refused to grant such recognition because ofits contract with the Weldors.The Weldors claims that its second contract, which is dated August1, 1943, was executed July 26, 1943, and asserts that either its firstor second contract operates as a bar to this proceeding insofar as theCompany's welders, cutters and helpers are concerned.The testimonyconcerning the date of the execution of the second contract is conflict-ing and contradictory. In resolving this conflict, we find, in accord-ance with the principle that the date of the signing may be presumedfrom the purported date of the document,' that it was executed onAugust 1, 1943. Since the first contract was superseded by negotia-tions for the second,-' and has now expired, and since the Iron Workers'claim was made prior to the time the second contract was executed, wefind, in accordance with our usual practice, that neither contractconstitutes a bar to a determination of representatives at this time.4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Iron Workers represents a substantial numberof employees in the unit hereinafter found appropriate.r,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe Iron Workers seeks a production and maintenance unit, ex-cluding clerical and supervisory employees.The Weldors contendsthat the welders, cutters, and their helpers, excluding supervisors,constitute a separate unit appropriate for collective bargaining.TheCompany's position accords with that of the Iron Workers.The Company conducts its business of steel fabricating in a plantwhich consists of one room about 200 feet long and 80 feet wide.Allthe employees are under the supervision of the plant superintendentand his assistant.In the process of manufacture, the raw materials,steel plates, and sheets, are first marked for size by the lay-out man.'Then the machine operators cut the materials to size with shears and2 See 9Wigmore on Evidence(3d ed ) 436.3 SeeMatter of PortCostaPacking Company,46 N. L R. B 931.4SeeMatter of Eicor, Inc.,46 N. L. R. B. 1035.6The Regional Director reported that the Iron Workers submitted 14 application cards,which bore apparently genuine signatures;that the names of 13 persons appearing on thecards were listed on the Company's pay roll of September 25, 1943, which contained thenames of 20 employees in the appropriate unit; and that the cards were all dated during.July 1943.The Weldors relies on its contract as evidence of its interest. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDcut out slots with an acetylene torch,6 or punch holes' with the drillpress machines.They then shape the product with the breaking ma-chine.The parts so prepared are fitted together and welded into acomplete unit by the welders with the assistance of their helpers.After the welding process the product is ground, cleaned, painted,and prepared for shipment by another group of helpers.The Company employs about 11 welders who spend substantiallyall of their time at welding.'Although they work in many parts ofthe plant under the general supervision of the plant superintendentand his assistant, their function is a distinct step in the fabricatingprocess and is not merged with the work of other employees in theplant.The welders do all of the welding that is clone in the plant.They are required to pass proficiency tests not required of other em-ployees; and their wage scale, based upon the results of the tests,differs and is higher than that of the other employees.It appears, therefore, that the welders, in the Company's employconstitute an identifiable group of skilled employees performing spe-cialized functions.Moreover, the history of bargaining at the plant,although it is brief, demonstrates the feasibility of their separaterepresentation.We are of the opinion that the welders may prop-erly constitute a separate bargaining unit if they so desire."On theother hand, the closely integrated character of the Company's opera-tions indicates the propriety of including the welders in a plant-wideunit.Accordingly, we shall make no present determination as tothe appropriate unit, but shall first ascertain the desires of the em-ployees involved, to be expressed in separate elections hereinafterdirected.There remains for consideration a question concerning the composi-tion of the voting groups.The Company and the Weldors seek theexclusion of the assistant plant superintendent; the IronWorkerswould include him in its proposed bargaining unit.This employeereceives a higher rate of pay than do the production men, he does verylittlemanual labor, and spends most of his time performing super-visory duties.He has authority to recommend hire and discharge, andhe is the only person other than the superintendent who has super-visory status at the plant.We find that the assistant plant superin-"These employees, unlike the employee who uses an acetylene torch to do frame cutting,are not coffered by the Weldors' contract'Occasionally, they help unload trucks and perform other miscellaneous tasks aroundthe plant8 SeeMatter of Pope Machine Company,54 N L. R B 262, and decisions cited therein.See alsoMd'tter of Port Houston IronWorks, 46 N. L R. B. 155, in which the problem isdiscussed in detailWhile we recognize that all of the indicia of identifiability advertedto therein are not here present, we take notice that in a plantso small asthe one hereinvolved, departmentalization and division of authorityis not common.We are satisfiedthat the circumstances surrounding the work of the welders employed by.the Companysatisfy the general rule which is the basis of thePortHouston decision. MILWAUKEEWELDED PRODUCTS,INC.325tendent is a supervisory employee,and accordinglywe shall excludehim from participation in the elections hereinafter directed.Theparties agreed at the hearing to exclude the shipping clerk.Sincethere appears to be no reason for departing from this agreement, weshall exclude the shipping clerk from the voting groups.We shall direct that separate elections be held among the employeesof the Company in the following groups,excludingfrom each groupall office and clerical employees,the shipping clerk, the plant super-intendent and his assistant,and all other supervisory employees withauthority to hire,promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend suchaction,who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject tothe limitations and additions set forth in the Direction: (1) welders,cutters,and their helpers;and (2)the remaining production andmaintenance employees.Upon the results of these electionswill de-pend in part our determination of the appropriate unlit or 'units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Milwaukee WeldedProducts, Inc.,West Allis, Wisconsin, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the following groups, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election:(1) All welders, cutters, and their helpers, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively re-commend such action, to determine whether they desire to be repre- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by Wisconsin Welders Association of Milwuakee County, Local67, affiliatedwith the United Brotherhood of Weldors, Cutters andHelpers of America, or by International Association of Bridge,Structural and Ornamental Iron Workers, Local 471, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining, or by neither;(2)All remaining production and maintenance employees of theCompany, excluding office and clerical employees, the shipping clerk,the plant superintendent and his assistant and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively re-commend such action, to determine whether or not they desire to berepresented by International Association of Bridge, Structural andOrnamental Iron Workers, Local 471, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining.